Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references related to the international application is not a proper information disclosure statement.  For the purpose of prosecution, the examiner has cited the key references.  The examiner suggests the appropriates of an IDS statement in this case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xi WO 2016/169014 and Xiao (U. S. Patent 5,670,727).
Regarding claim 12, Xi discloses a teaching violin comprising: 
a violin having a fingerboard 24 having multiple indentations 38 for proper positioning of fingers; 
a grip portion defined by a body 27  of the violin that provides for a proper balance and arm form (it is capable of the limitation, shaped like a violin); and 
an adjustable bow guide 30 having (as structure) that allows for proper angles that mimic the G, D, A, & E strings (support 31 and hinge items 34 and 36).
(2) Xi does not teach indented notches.
(3) Xiao teaches a teaching violin with indented notches 84 and a similar form of hinge to Xi.  By the use of the notches a user can mimic the proper angles for the G, D, A, & E strings.
(3)The teaching violin by Xi may be modified in view of Xiao to provide indented notches.
(4) The teaching violin by Xi may be modified in view of Xiao wherein the bow guide has indented notches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the indented notches positive setting the bow angle that allows for proper angles that mimic the G, D, A, & E strings taught by Xiao.  
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for a training apparatus for a violin comprising: 
a support frame, the support frame having a first end and a second end; 
a support base supported by a first end of the support frame, the support base having a chin rest on an upper surface of the support base and a shoulder rest on a lower surface of the support base, the chin rest further defining a plurality of indentations on an upper service of the chin rest, the chin rest being movable into a plurality of positions relative to the support base; 
a bow guide housing positioned above an upper surface of the frame, the bow guide housing supporting a bow guide that defines an enclosure adapted for receiving a bow, the bow guide being positioned within the bow guide housing in 4 defined alignment paths corresponding to positionings of strings positions for strings "G", "D", "A" and "E"; a fingerboard, having an upper surface defining a plurality of protrusions, the protrusions corresponding to a location for proper placement of a user's fingers, the fingerboard secured to the bow guide and is further secured to the support frame.
The closest related prior art includes Solodar (U. S. Patent 2,239,579) , Becker (U. S. Patent 1,275,202), and Xiao (U. S. Patent 5,670,727).  Solodar includes some of the details about the bow and the bow guide, but does not teach a chin rest defining a plurality of indentations and movable into a plurality of positions or the fingerboard defining a plurality of protrusions. Becker teaches fingerboard with a plurality of protrusions and a form of chin rest and a shoulder rest, but the chin rest does not comprise a plurality of positions.  Also Becker does not teach the bow guide is movable in a bow guide enclosure. Xiao also teaches some of the features of claim 1, including a form of shoulder rest and a chin rest, but does not teach the chin rest has a plurality of indentations and is movable into a plurality of positions.  Xiao teaches a bow guide, but does not teach the bow guide is enclosed in a bow guide housing.  Xiao also does not teach a finger board that includes a plurality of protrusions corresponding to a location for proper alignment of a user’s fingers. The applicant provides a Incoming Written Opinion for the International Searching Authority The PCT suggests Xi WO 2016/169014 as an intervening reference.  Xi teaches a training device with a plurality of finger guiding holes 38. The applicant has a earlier application that a publication US 2018/0286270, which is related but does not comprise all the limitations of claim 1. 
According to the examiner’s analysis a combination of the closest related references do not teach all the limitations claimed by claim 1 and is considered to be non-obvious with respect to the closest related prior art.  
Claim 2 is allowable for a method of teaching playing of a stringed instrument such as violin comprising: providing a training apparatus, the training apparatus comprising 
a training apparatus for a violin comprising: 
a support frame, the support frame having a first end and a second end; 
a support base supported by a first end of the support frame, the support base having a chin rest on an upper surface of the support base and a shoulder rest on a lower surface of the support base, the chin rest further defining a plurality of indentations on an upper service of the chin rest, the chin rest being movable into a plurality of positions relative to the support base; 
a bow guide housing positioned above an upper surface of the frame, the bow guide housing supporting a bow guide that defines an enclosure adapted for receiving a bow, the bow guide being positioned within the bow guide housing in 4 defined alignment paths corresponding to positionings of strings positions for strings "G", "D", "A" and "E"; 
a fingerboard, having an upper surface defining a plurality of protrusions, the protrusions corresponding to a location for proper placement of a user's fingers, the fingerboard secured to the bow guide and is further secured to the support frame; 
placing the training apparatus onto a person's body such that the chin rest engages a user's chin and the shoulder rest engages a user's shoulder; 
placing the person's right hand onto the bow grip; 
placing the person's left hand onto the finger body; 
placing the bow guide into of the plurality of alignment paths; and 
moving the bow within the bow housing.
The Written Opinion cited above cites four references Solodar, Xi, Benham and Joachim.  Joachim, cited on form 892 is to a Jaw-angle support for a violin family instrument. This compares to the training apparatus by the inventor in claim 2 where the chin rest is incorporated in the device.  Benham cited on form 892 is cited as a collar bone rest for the violin family of instruments. The examiner believes claim 2, is non-obvious over the combination of references.  That four references are needed and some a bit far afield that is evidence of the non-obviousness of claim 2. Claim 2 is non-obvious over theses references, the ones cited with respect to claim 1 and those cited on form 892. 
Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 10, 2022